Citation Nr: 1000578	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to 
July 1990 and from September 2001 to June 2002.  She has also 
served on periods of active duty for training.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's claim for service connection for degenerative disc 
disease of the lumbar spine.  In May 2007 and again in April 
2009, the Board remanded the matter for further evidentiary 
development and adjudication.  The Appeals Management Center 
(AMC) re-adjudicated the claim and again denied the Veteran's 
claim via the issuance of supplemental statements of the case 
(SSOC) in March 2009 and August 2009.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2007.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDING OF FACT

Degenerative disc disease of the lumbar spine is not shown to 
be related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have degenerative disc disease of the 
lumbar spine that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision has been 
accomplished.  In this respect, through November 2002 and 
June 2007 notice letters, the Veteran received notice of the 
information and evidence needed to substantiate her claim.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate her claim.  

The Board also finds that the November 2002 and June 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom she wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2002 and 
June 2007 notice letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via the June 2007 notice letter.  The Veteran was then given 
opportunity to respond before the AMC re-adjudicated her 
claim via the March 2009 and August 2009 SSOCs.  The Board 
does not now have such issues before it.  Consequently, a 
remand for additional notification on these questions is not 
necessary.  The Board also notes that while the complete 
notice required by the VCAA was not timely provided to the 
Veteran, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as records of her ongoing post-service treatment with private 
treatment providers have been associated with the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  In addition, the Veteran was 
provided VA medical examinations in March 2003 and August 
2008, with an addendum opinion issued in July 2009; reports 
of those examinations are of record.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the August 2008 and July 2009 VA examination and 
opinion obtained in this case are adequate, as they are 
predicated on a full reading of the service treatment records 
and post-service private medical records in the Veteran's 
claims file.  The examination and opinion reports show 
consideration of all pertinent evidence of record, to include 
the Veteran's private treatment records and the statements of 
the Veteran, and provide a rationale for the opinion stated, 
relying on and citing to the records reviewed.  Neither the 
Veteran nor her representative has otherwise alleged that 
there are any outstanding medical records probative of her 
claim that need to be obtained.  Additionally, the Veteran 
and her representative have both submitted written argument, 
and the Veteran has testified before the undersigned Veterans 
Law Judge.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that she has degenerative disc disease 
of the lumbar spine due to epidural injections she received 
while giving birth during active duty.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Active military service includes active duty, or any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (2009).

Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Relevant medical evidence of record consists of the Veteran's 
service treatment records and VA medical examinations 
performed in March 2003, August 2008, and July 2009, as well 
as records of post-service treatment the Veteran has received 
from private treatment providers.  Review of the Veteran's 
service treatment records reflects that the Veteran 
complained of back pain several times during service.  She 
was seen in June 1985 for complaints of back pain secondary 
to pregnancy and was again seen in September 1985 and 
December 1985 for back pain, which was diagnosed as muscle 
strain.  She was again treated for complaints of lower back 
pain and numbness from the waist down in January 1989, which 
was diagnosed at the time as left shoulder muscle strain.  
She was diagnosed in February 1989 with thoracic spinal spasm 
for similar complaints.  She was given epidural injections 
for medical treatment in November 1989 and May 1990 relating 
to her pregnancy and subsequent tubal ligation.  Separation 
reports of medical examination and history in May 1990 and 
June 1990 reflect that the Veteran did not complain of 
chronic back pain at either time, and her spine was noted to 
be normal on examination.  

Relevant post-service medical records reflect that the 
Veteran complained of lower back pain on multiple occasions 
during active duty for training.  The Veteran was also seen 
by a private treatment provider in March 1997 and again in 
December 2002 with complaints of lower back pain, which she 
claimed dated back to "spinal taps" she underwent in 1990 
related to her pregnancy.  She underwent discectomy at L4-L5 
in January 2003 following a diagnosis of disc disease.  Post-
surgical treatment reflects that the Veteran has been treated 
since January 2003 for ongoing complaints of back pain, which 
had been variously diagnosed as cervical spine disease and a 
bulging disk with neural foraminal narrowing at L5-S1.  

The Veteran was provided VA examinations in March 2003 and 
August 2008, with an addendum opinion issued in July 2009 by 
the August 2008 examiner.  At the March 2003 examination, the 
examiner reviewed the Veteran's claims file and noted that 
the Veteran had received epidural spinal injections in 1990 
and 1995.  The examiner noted the Veteran's complaint that 
her back pain had begun in 1990 following spinal injections 
related to her pregnancy and that the pain had continued 
since that time.  Radiological examination revealed minimal 
degenerative changes in the lower thoracic spine, and the 
examiner diagnosed the Veteran with low back pain status post 
herniated disc repair.  The examiner did not provide an 
opinion as to the etiology of the Veteran's disability.  
Report of the August 2008 examination, conducted pursuant to 
the Board's May 2007 remand, reflects that the examiner noted 
the Veteran's report of having been diagnosed with mild 
scoliosis in 1988 upon complaining of back pain.  The 
examiner further noted that the Veteran had received spinal 
injections in 1986, 1987, 1988, and 1990 related to her 
pregnancies and underwent surgery in January 2003 to correct 
a bulging disk.  The examiner conducted physical and 
radiological examination and diagnosed the Veteran with 
advanced degenerative disc disease T11-T12, status post 
laminectomy L4-L5 and L5-S1.  He opined that it was less 
likely than not that the Veteran's current disc disease or 
status post surgery was related to her time on active duty.  

In the July 2009 VA addendum opinion, the examiner who had 
conducted the August 2008 examination again noted the 
Veteran's in-service and post-service medical history 
discussed above, including her 1990 epidural injections, and 
again opined that it was less likely than not that the 
Veteran's current disc disease or status post surgery was 
related to her time on active duty.  The examiner noted in 
particular that at her May 1990 and June 1990 separation 
examinations, the Veteran did not complain of any back pain 
or other problems with her back and was found to have a 
normal spine and musculoskeletal system at those times.  The 
examiner further noted that there is no known medical 
connection between epidural injections and lumbar disc 
disorders.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2007.  At the hearing, the 
Veteran claimed that her lower back pain first developed 
after "spinal taps" she underwent in 1990 pursuant to the 
birth of her child and subsequent tubal ligation.  She has 
stated on multiple occasions, to both VA and private 
treatment providers, that she has continuously suffered from 
lower back pain since her time on active duty, specifically 
her 1990 spinal injections.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board notes in particular that, at both 
her 1990 and 2002 separation examinations, the Veteran was 
not found to have any problems with her back or spine.  
Although the Board acknowledges that the Veteran sought 
treatment on multiple occasions during service and active 
duty for training for complaints of pain in her lower back, 
follow-up treatment records reflect that on each occasion, 
the Veteran's complaints resolved with no residuals.  In 
addition, although the Board acknowledges that the Veteran 
underwent epidural injections relating to her pregnancy and 
subsequent tubal ligation, there is no medical evidence to 
suggest that degenerative disc disease is in any way linked 
to her injections.  To that end, the Board observes that the 
Veteran specifically responded "No" when asked if she had 
recurrent back pain on both her May 1990 and June 1990 
reports of medical history.  The July 2009 VA examiner's 
opinion that the Veteran's current degenerative disc disease 
is not related to her in-service epidural injections and was 
not otherwise linked to service is supported by such a 
record.

The Board concedes that the Veteran's current treatment 
records and VA examinations confirm a current diagnosis of 
degenerative disc disease of the lumbar spine, but concludes 
that there is no competent medical evidence relating that 
disorder to service.  In fact, the medical nexus evidence of 
record is flatly against the claim.  Although the Veteran 
complained of low back pain in her May 2002 separation report 
of medical history, reports of medical examination and 
assessment performed at that time reflect no mention of back 
problems.  To the contrary, the Veteran's spine was found to 
be normal, and she was specifically noted to have "no 
ongoing medical problems."

The Board acknowledges the Veteran's contention that her 
current degenerative disc disease of the lumbar spine stems 
from epidural injections she sustained during her 1989 
pregnancy and subsequent May 1990 tubal ligation.  The Board 
finds compelling, however, the July 2009 VA examiner's 
conclusion that the Veteran's in-service epidural injections 
did not lead to current disability.  In concluding that the 
Veteran's current spinal disability is not related to her 
time in service, the Board looks in particular to the 
Veteran's 1990 separation examinations, at which her spine 
and musculoskeletal system were found to be normal, as well 
as to her May 1990 and June 1990 reports of medical history, 
in which she responded "No" when asked if she had recurrent 
back pain.  

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
in-service epidural injections, or any other incident of 
service, and the Veteran's current degenerative disc disease 
of the lumbar spine.  The medical opinion submitted by the 
July 2009 VA examiner reflects his consideration of the 
medical evidence of record and his conclusion that the 
Veteran's current degenerative disc disease is not related to 
her military service, noting in particular that there is no 
etiological link between epidural injections and lumbar disc 
disorders.  Further, the Veteran's private treatment 
providers have not established any etiological link between 
the epidural injections, or other incidents of the Veteran's 
service, and the Veteran's current degenerative disc disease 
of the lumbar spine.  There is simply no medical evidence in 
the record supporting a finding of an etiological 
relationship between the Veteran's in-service epidural 
injections, or any other incident occurring during service, 
and her current degenerative disc disease of the lumbar 
spine.  

The Board has considered the Veteran's and her 
representative's contentions that her current degenerative 
disc disease of the lumbar spine arose from her in-service 
epidural injections and that she has continuously suffered 
from pain in her lower back since her discharge.  The Board 
notes that although the Veteran is competent to report 
continued symptoms, she does not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis or causation of her current disability.  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, the Board 
notes that the VA examiner took the Veteran's history into 
account and nevertheless concluded that her current 
disability was not likely due to in-service events.  

For the reasons enunciated, the preponderance of the evidence 
is against this claim of service connection.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


